UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) For the quarterly period ended March 31, 2010 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Act For the transition period from to Commission File Number 000-49775 Belport Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3551830 (State of Organization) (I.R.S. Employer Identification No.) Two International Place Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (¶232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. (See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Act). Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Smaller Reporting Company (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X 1 Belport Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited). 3 Condensed Consolidated Statements of Assets and Liabilities as of March 31, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 5 Condensed Consolidated Statements of Changes in Net Assets for the Three Months Ended March 31, 2010 and the Year Ended December 31, 2009 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 7 Financial Highlights for the Three Months Ended March 31, 2010 and the Year Ended December 31, 2009 9 Notes to Condensed Consolidated Financial Statements as of March 31, 2010 10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 24 Item 4. Controls and Procedures. 25 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 26 Item 1A. Risk Factors. 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 3. Defaults Upon Senior Securities. 26 Item 4. (Reserved). 26 Item 5. Other Information. 26 Item 6. Exhibits. 27 SIGNATURES 28 EXHIBIT INDEX 29 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELPORT CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) March 31, 2010 December 31, 2009 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $ 642,085,128 $ 637,979,572 Investment in Partnership Preference Units 43,203,464 42,301,657 Investment in Real Estate Joint Ventures 90,013,487 114,887,403 Investment in Co-owned Property 3,690,489 4,087,760 Affiliated investment 2,174,536 Total investments, at value $781,167,104 $803,105,777 Cash 1,410,474 1,759,851 Interest receivable from affiliated investment 279 - Other assets 448,114 518,010 Total assets $ 783,025,971 $ 805,383,638 Liabilities: Loan payable  Credit Facility $ 161,500,000 $185,500,000 Payable for Fund shares redeemed 8,920,008 1,201,092 Interest payable for open interest rate swap agreements 74,717 46,058 Open interest rate swap agreements, at value 889,880 2,044,732 Payable to affiliate for investment advisory and administrative fees 229,673 281,187 Payable to affiliate for distribution and servicing fees 192,576 204,949 Other accrued expenses: Interest expense 236,580 126,070 Other expenses and liabilities 502,284 1,086,633 Total liabilities $ 190,490,721 Net assets Shareholders capital $ 614,892,917 Shares outstanding (unlimited number of shares authorized) 6,862,741 7,314,277 Net asset value and redemption price per share $ 88.96 See notes to unaudited condensed consolidated financial statements 3 BELPORT CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2010 March 31, 2009 Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $27,848 and $13,904, respectively) $ 2,872,803 $ 4,683,345 Interest allocated from Belvedere Company 1,888 22,631 Expenses allocated from Belvedere Company (988,086) (1,086,912) Net investment income allocated from Belvedere Company $1,886,605 $3,619,064 Net investment income from Real Estate Joint Ventures 1,674,722 3,946,533 Distributions from Partnership Preference Units 749,063 749,063 Net investment income from Co-owned Property 258,979 242,774 Interest allocated from affiliated investments 1,816 3,774 Expenses allocated from affiliated investments (843) (2,598) Total investment income $ 8,558,610 Expenses: Investment advisory and administrative fees $ 866,933 $1,032,592 Distribution and servicing fees 293,364 291,218 Interest expense on Credit Facility 442,629 439,591 Custodian and transfer agent fee 14,487 33,072 Miscellaneous 138,045 145,053 Total expenses $ 1,755,458 $1,941,526 Deduct  Reduction of investment advisory and administrative fees Net expenses $ 1,784,531 Net investment income $ 2,967,066 $ 6,774,079 See notes to unaudited condensed consolidated financial statements 4 BELPORT CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) (Continued) Three Months Ended March 31, 2010 March 31, 2009 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions in Belvedere Company (investments and foreign currency) (identified cost basis) $ 1,328,519 $(46,702,831) Investment transactions in Partnership Preference Units (identified cost basis) 31,800 (136,170) Investment transactions in Real Estate Joint Ventures 12,911,851 - Investment transactions in affiliated investment 443 - Interest rate swap agreements (1,205,645) (1,296,958) Net realized gain (loss) Change in unrealized appreciation (depreciation)  Investment in Belvedere Company (investments and foreign currency) (identified cost basis) $32,725,692 $(62,230,554) Investment in Partnership Preference Units (identified cost basis) 1,114,810 (1,993,695) Investment in Real Estate Joint Ventures (14,357,599) (13,146,386) Investment in Co-owned Property (656,250) (2,047,500) Interest rate swap agreements 1,154,852 90,163 Net change in unrealized appreciation (depreciation) Net realized and unrealized gain (loss) $ 33,048,473 Net increase (decrease) in net assets from operations $ 36,015,539 Amounts include net realized gain (loss) from redemptions in-kind of $984,123 and $(6,453,471), respectively. Amounts represent net interest incurred in connection with interest rate swap agreements (Note 8). See notes to unaudited condensed consolidated financial statements 5 BELPORT CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Three Months Ended Year Ended March 31, 2010 December 31, 2009 Increase (Decrease) in Net Assets: From operations  Net investment income $ 2,967,066 $18,400,136 Net realized gain (loss) from investment transactions, foreign currency transactions and interest rate swap agreements 13,066,968 (68,518,485) Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements 19,981,505 107,511,452 Net increase in net assets from operations $ 36,015,539 $ 57,393,103 Transactions in Fund shares  Net asset value of Fund shares issued to Shareholders in payment of distributions declared $731,209 $ 5,953,197 Net asset value of Fund shares redeemed (39,555,825) (192,373,315) Net decrease in net assets from Fund share transactions Distributions  Distributions to Shareholders Total distributions $ (1,603,587) $ (12,389,386) Net decrease in net assets $ (4,412,664) $(141,416,401) Net assets: At beginning of period $ 756,309,318 At end of period $ 614,892,917 See notes to unaudited condensed consolidated financial statements 6 BELPORT CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended Increase (Decrease) in Cash: March 31, 2010 March 31, 2009 Cash Flows From Operating Activities  Net increase (decrease) in net assets from operations $36,015,539 $ (120,689,852) Adjustments to reconcile net increase (decrease) in net assets from operations to net cash flows provided by operating activities  Net investment income allocated from Belvedere Company (1,886,605) (3,619,064) Net investment income from Real Estate Joint Ventures (1,674,722) (3,946,533) Payments from Real Estate Joint Ventures 25,102,890 6,011,278 Net investment income from Co-owned Property (258,979) (242,774) Amortization of deferred loan costs 69,896 - Decrease in affiliated investment and interest receivable from affiliated investment 1,674,570 115,770 Increase in interest payable for open interest rate swap agreements 28,659 55,716 Decrease in payable to affiliate for investment advisory and administrative fees (51,514) (34,069) Decrease in payable to affiliate for distribution and servicing fees (12,373) (83,615) Increase in accrued interest and other accrued expenses and liabilities 51,161 23,097 Increases in Partnership Preference Units (1,182) - Decreases in Partnership Preference Units 245,985 245,313 Decrease in investment in Belvedere Company - 116,650,000 Net proceeds from sales of affiliated investment 443 - Net interest incurred on interest rate swap agreements (1,205,645) (1,296,958) Net realized (gain) loss from investment transactions, foreign currency transactions and interest rate swap agreements (13,066,968) 48,135,959 Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements (19,981,505) 79,327,972 Net cash flows provided by operating activities $ 25,049,650 $ 120,652,240 Cash Flows From Financing Activities  Proceeds from Credit Facility (Note 9) $161,500,000 $ - Repayments of Credit Facility (Note 9) (185,500,000) (107,400,000) Payment for deferred loan costs (525,000) - Payments for Fund shares redeemed (1,649) (713,046) Distributions paid to Shareholders (872,378) (6,436,189) Payment of Special Distributions - (1,151,791) Net cash flows used in financing activities $ (25,399,027) Net increase (decrease) in cash $(349,377) $ 4,951,214 Cash at beginning of period $ 1,759,851 $ 251,323 Cash at end of period See notes to unaudited condensed consolidated financial statements 7 BELPORT CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Three Months Ended March 31, 2010 March 31, 2009 Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $ 262,223 $ 458,726 Interest paid on interest rate swap agreements, net $ 1,176,986 $1,241,242 Reinvestment of distributions paid to Shareholders $731,209 $ 5,953,197 Market value of securities distributed in payment of redemptions $31,835,260 $71,202,265 See notes to unaudited condensed consolidated financial statements 8 BELPORT CAPITAL FUND LLC Financial Highlights (Unaudited) Three Months Ended Year Ended March 31, 2010 December 31, 2009 Net asset value  Beginning of period $ 84.070 $ 76.430 Income (loss) from operations Net investment income $ 0.414 $ 2.148 Net realized and unrealized gain 4.696 6.762 Total income from operations $ 8.910 Distributions Distributions to Shareholders $(0.220) $(1.270) Total distributions $ (0.220) $ (1.270) Net asset value  End of period $ 88.960 $ 84.070 Total Return 6.06% 12.05% Ratios as a percentage of average net assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 1.44% 1.50% Interest and other borrowing costs 0.29% 0.20% Total expenses 1.73% 1.70% Net investment income 1.98% 2.94% Ratios as a percentage of average gross assets Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 0.82% 0.80% Interest and other borrowing costs 0.17% 0.11% Total expenses 0.99% 0.91% Net investment income 1.14% 1.57% Supplemental Data Net assets, end of period (000s omitted) $ 610,480 $ 614,893 Portfolio turnover of Tax-Managed Growth Portfolio 0% 2% (1) Calculated using average shares outstanding. (2) Returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. (3) Not annualized. (4) Includes the expenses of Belport Capital Fund LLC (Belport Capital) and Belport Realty Corporation. (5) Includes Belport Capitals share of Belvedere Capital Fund Company LLC's (Belvedere Company) allocated expenses, including those expenses allocated from Tax-Managed Growth Portfolio (the Portfolio). (6) Ratios do not include net interest earned or incurred in connection with interest rate swap agreements. Had such amounts been included, ratios would be lower or higher. (7) Average gross assets means the average daily amount of the value of all assets of Belport Capital (including Belport Capital's interest in Belvedere Company and Belport Capital's ratable share of the assets of its direct and indirect subsidiaries, real estate joint ventures and co-owned real property investments), without reduction by any liabilities. (8) Annualized. (9) Excludes the value of portfolio securities contributed or distributed as a result of in-kind shareholder transactions. The portfolio turnover rate of the Portfolio including in-kind contributions and distributions was 1% and 3% for the three months ended March 31, 2010 and the year ended December 31, 2009, respectively. Amounts to less than 1%. See notes to unaudited condensed consolidated financial statements 9 BELPORT CAPITAL FUND LLC as of March 31, 2010 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belport Capital Fund LLC (Belport Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. It is suggested that these interim financial statements be read in conjunction with the annual consolidated financial statements and notes for the year ended December 31, 2009 included in the Funds Annual Report on Form 10-K dated March 1, 2010. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2009 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2009 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Recently Issued Accounting Pronouncement In January 2010, the Financial Accounting Standards Board (FASB) issued authoritative guidance on improving disclosures about fair value measurements that is effective for annual or interim reporting periods beginning after December 15, 2009. Under the new guidance, significant transfers in and/or out of Level 1 and Level 2 of the fair value hierarchy, and the reasons for the transfers should be disclosed. The guidance has an additional requirement that is effective for reporting periods beginning after December 15, 2010. This requirement states that information about certain purchases, sales, issuances, and settlements should be disclosed on a gross basis rather than on a net basis. The adoption of the new guidance will require new disclosure to the Funds financial statements, as applicable, but will not have an impact on the Funds net asset value, financial condition or results of operations. 3 Investment and Other Valuations The Fund invests in shares of Belvedere Capital Fund Company LLC (Belvedere Company). Belvedere Companys only investment is an interest in Tax-Managed Growth Portfolio (the Portfolio), a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act), the value of which is derived from a proportional interest therein. Valuation of the Portfolios securities is discussed in Note 1A of the Portfolios Notes to Financial Statements, which are included in the Funds Annual Report on Form 10-K dated March 1, 2010. The Fund also invests in real estate investments through a controlled subsidiary, Belport Realty Corporation (Belport Realty). Such investments include preferred equity interests in real estate operating partnerships (Partnership Preference Units) affiliated with publicly traded real estate investment trusts (REITs), investments in real estate joint ventures (Real Estate Joint Ventures) and a tenancy-in-common interest in real property (Co-owned Property). The Real Estate Joint Ventures and Co-owned Property are referred to herein collectively as 10 Subsidiary Real Estate Investments. The Fund may also invest cash on a temporary basis in Eaton Vance Cash Reserves Fund, LLC (Cash Reserves Fund). Prior to February 2010, the Fund invested cash in Cash Management Portfolio (Cash Management). Cash Reserves Fund and Cash Management are affiliated investment companies managed by Eaton Vance Management (Eaton Vance) and Boston Management and Research (Boston Management), respectively. Boston Management is a subsidiary of Eaton Vance. Additionally, Belport Capital has interest rate swap agreements (Note 8). Boston Management makes valuation determinations in accordance with the Funds policies. The valuation policies followed by the Fund are as follows: Market prices for the Funds investments in Partnership Preference Units and Subsidiary Real Estate Investments are not readily available. Such investments are stated in the Funds condensed consolidated financial statements at fair value which represents the amount at which Boston Management, as manager of Belport Realty, believes would be received to sell an asset in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants under current market conditions. In valuing these investments, Boston Management considers relevant factors, data and information. Valuations of the Funds Partnership Preference Units and Subsidiary Real Estate Investments are inherently uncertain because they involve the use of assumptions and estimates. If the assumptions and estimates used in the valuations were to change, it could materially impact the fair value of the Funds holdings of Partnership Preference Units and Subsidiary Real Estate Investments. The fair value of property held by the Funds Subsidiary Real Estate Investments is based on appraisals provided by independent, licensed appraisers (Appraisers) and valuations, if applicable, prepared by Boston Management. The appraisals of properties are conducted by Appraisers on at least an annual basis. Appraisals of properties may be conducted more frequently than once a year if Boston Management determines that significant changes in economic circumstances, that may materially impact fair values, have occurred since the most recent appraisal. Each appraisal is conducted in accordance with the Uniform Standards of Professional Appraisal Practices (as well as other relevant standards). Boston Management reviews the appraisal of each property and generally relies on the assumptions and estimates made by the Appraiser when determining fair value. In deriving the fair value of a property, an Appraiser considers numerous factors, including the expected future cash flows from the property, recent sale prices for similar properties and, if applicable, the replacement cost of the property, in order to derive an indication of the amount that a prudent, informed purchaser-investor would pay for the property. For those properties not appraised by Appraisers in a given quarter , Boston Management will review the fair values of such properties and, if Boston Management believes it is warranted based on the appraisals of appraised properties or for other reasons, Boston Management may prepare a valuation of such properties considering results of operations, market conditions, significant changes in economic circumstances, recent independent appraisals of similar properties and/or other relevant facts or circumstances. In determining valuations, Boston Management follows a process consistent with industry practice and the practice of Appraisers, as described above. Valuations may occur more frequently than quarterly if it is determined by Boston Management that the current property valuation has changed materially since the most recent appraisal or valuation. Boston Management determines the fair value of the Funds equity interest in a Real Estate Joint Venture based on an estimate of the allocation of equity interests between Belport Realty and the unaffiliated 11 minority investor of the Real Estate Joint Venture (the Operating Partner). This allocation is generally calculated by a third party specialist, using current valuations of the properties owned by the Real Estate Joint Venture. The specialist uses a financial model that considers (i) the terms of the joint venture agreement relating to allocation of distributable cash flow, (ii) the expected duration of the joint venture, and (iii) the projected property values and cash flows from the properties based on estimates used in the property valuations. The estimated allocation of equity interests between Belport Realty and the Operating Partner of a Real Estate Joint Venture is prepared quarterly and reviewed by Boston Management. Interim allocations of equity interests may be conducted more frequently than quarterly if Boston Management determines that significant changes in economic circumstances that may materially impact the allocation of equity interests have occurred since the most recent allocation. Boston Management determines the fair value of the Funds interest in Co-owned Property by applying the Funds ownership interest to the fair value of the property, net of associated mortgage debt. The fair value of the Partnership Preference Units is based on analysis and calculations performed on at least a monthly basis by a third party service provider. The service provider calculates an estimated price and yield (before accrued distributions) for each issue of Partnership Preference Units based on descriptions of such issue provided by Boston Management and certain publicly available information including, but not limited to, the trading prices of publicly issued debt and/or preferred stock instruments of the same or similar issuers, which may be adjusted to reflect the illiquidity and other structural characteristics of the Partnership Preference Units (such as call provisions). Daily valuations of Partnership Preference Units are determined by adjusting prices from the service provider to account for accrued distributions under the terms of the Partnership Preference Units. If changes in relevant markets, events that materially affect an issuer or other events that have a significant effect on the price or yield of Partnership Preference Units occur, relevant prices or yields may be adjusted to take such occurrences into account. Boston Management reviews the analysis and calculations performed by the service provider. Boston Management generally relies on the assumptions and estimates made by the service provider when determining the fair value of the Partnership Preference Units. Cash Reserves Fund and Cash Management generally value their investment securities utilizing the amortized cost valuation technique permitted by Rule 2a-7 under the 1940 Act, pursuant to which Cash Reserves Fund and Cash Management must comply with certain conditions. This technique involves initially valuing a portfolio security at its cost and thereafter assuming a constant amortization to maturity of any discount or premium. If amortized cost is determined not to approximate fair value, Cash Reserves Fund and Cash Management may value their investment securities based on available market quotations provided by a third party pricing service. Interest rate swap agreements are normally valued on the basis of valuations furnished daily by a third party pricing service. The valuations are based on the present value of fixed and projected floating rate cash flows over the term of the agreement. Future cash flows are discounted to their present value using swap quotations provided by electronic data services or by broker-dealers. Changes in the fair value of the Funds investments are recorded as unrealized appreciation (depreciation) in the condensed consolidated statements of operations. 12 4 Fair Value Measurements GAAP establishes a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three levels of the fair value hierarchy are described below. Level 1  Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level 2  Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly; Level 3  Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. In determining the fair value of its investments, the Fund uses appropriate valuation techniques based on available inputs. The Fund maximizes its use of observable inputs and minimizes the use of unobservable inputs when measuring fair value. Accordingly, when available, the Fund measures fair value using Level 1 inputs because they generally provide the most reliable evidence of fair value. If market data is not readily available, fair value is based upon other significant unobservable inputs such as inputs that reflect the Funds own assumptions about the inputs market participants would use in valuing the investment. Investments valued using unobservable inputs are classified to the lowest level of any input that is most significant to the valuation. Thus, a valuation may be classified as Level 3 even though the valuation may include significant inputs that are readily observable. The Funds assets classified as Level 3 as of March 31, 2010 and December 31, 2009 represent 17.5% and 20.0%, respectively, of the Funds total assets. The following tables present for each of the hierarchy levels, the Funds assets and liabilities that are measured at fair value as of March 31, 2010 and December 31, 2009. Fair Value Measurement s at March 31, 201
